      Case 3:20-cv-00071-PDW-ARS Document 26 Filed 06/01/20 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NORTH DAKOTA
                                   EASTERN DIVISION

Self Advocacy Solutions N.D., League of
Women Voters of North Dakota, Maria Fallon
Romo,                                                 DEFENDANT ALVIN JAEGER’S
                                                      ANSWER TO COMPLAINT FOR
                                Plaintiffs,          DECLARATORY AND INJUNCTIVE
                                                              RELIEF
         vs.

Alvin Jaeger, in his official capacity as                      Case No. 3:20-cv-00071
Secretary of State, Debbie Nelson, in her
official capacity as County Auditor of Grand
Forks County,

                                Defendants.


       Defendant Alvin Jaeger, in his official capacity as the North Dakota Secretary of State

(“Secretary”), answers Plaintiffs’ allegations in the Complaint For Declaratory And Injunctive Relief

(Doc. 1) (“Complaint”) as follows:

1.     Except as specifically admitted or qualified, the Secretary denies each and every allegation in

the Complaint.

2.     With respect to Paragraph 1 of the Complaint, the Secretary asserts the Governor’s executive

order speaks for itself. The Secretary admits that all North Dakota counties have elected to conduct

the June 9, 2020 election exclusively by mail. The Secretary is without sufficient knowledge or

information to either admit or deny the remaining allegations in Paragraph 1 of the Complaint.

3.     With respect to Paragraph 2 of the Complaint, the Secretary asserts that under North Dakota

law, the signature on a voter’s absentee ballot envelope is compared with the signature on the voter’s

absentee ballot application to determine whether they “correspond”. However, the Secretary denies

the Plaintiffs’ characterization of the process described in Paragraph 2 of the Complaint.

4.     The Secretary denies the allegations in Paragraphs 3, 4, and 5 of the Complaint.

5.     The Secretary admits the allegations in Paragraph 6 of the Complaint.
      Case 3:20-cv-00071-PDW-ARS Document 26 Filed 06/01/20 Page 2 of 5




6.     The Secretary is without sufficient knowledge or information to either admit or deny the

allegations in Paragraph 7 of the Complaint.

7.     The Secretary denies the allegations in Paragraph 8 of the Complaint.

8.     With respect to Paragraph 9 of the Complaint, the Secretary admits Plaintiff Maria Fallon

Romo is a regular voter. The Secretary is without sufficient knowledge or information to either admit

or deny the remaining allegations in Paragraph 9 of the Complaint.

9.     With respect to Paragraph 10 of the Complaint, the Secretary admits Plaintiff Maria Fallon

Romo typically votes in person, but in 2018, voted by absentee ballot. The Secretary is without

sufficient knowledge or information to either admit or deny the remaining allegations in Paragraph

10 of the Complaint.

10.    The Secretary is without sufficient knowledge or information to either admit or deny the

allegations in Paragraphs 11, 12, 13, 14, and 15 of the Complaint.

11.    With respect to Paragraph 16 of the Complaint, the Secretary admits Plaintiff Self Advocacy

Solutions N.D. is a nonprofit organization. The Secretary is without sufficient knowledge or

information to either admit or deny the remaining allegations in Paragraph 16 of the Complaint.

12.    The Secretary is without sufficient knowledge or information to either admit or deny the

allegations in Paragraphs 17, 18, 19, and 20 of the Complaint.

13.    With respect to Paragraphs 21, 22, 23, and 24 of the Complaint, the Secretary admits the

allegations but asserts the cited laws speak for themselves.

14.    The Secretary is without sufficient knowledge or information to either admit or deny the

allegations in Paragraph 25 of the Complaint.

15.    With respect to Paragraphs 26 and 27 of the Complaint, the Secretary asserts the actions

referred to speak for themselves.




                                                  2
       Case 3:20-cv-00071-PDW-ARS Document 26 Filed 06/01/20 Page 3 of 5




16.     The Secretary admits the allegations in Paragraph 28 of the Complaint.

17.     The Secretary denies the allegations in Paragraph 29 of the Complaint, and asserts the order

referred to only applies to the June 2020 election.

18.     The Secretary is without sufficient knowledge or information to either admit or deny the

allegations in Paragraph 30 of the Complaint.

19.     With respect to Paragraphs 31, 32, 33, 34, 35, 36, and 37, the Secretary admits the allegations

but asserts the referenced laws speak for themselves.

20.     With respect to Paragraph 38 of the Complaint, the Secretary asserts the referenced laws speak

for themselves. The Secretary denies the remaining allegations in Paragraph 38 of the Complaint.

21.     With respect to Paragraph 39 of the Complaint, the Secretary admits the allegations, but

asserts the referenced law speaks for itself.

22.     With respect to Paragraph 40 of the Complaint, the Secretary admits the allegations, but

asserts the referenced manual speaks for itself.

23.     The Secretary is without sufficient knowledge or information to either admit or deny the

allegations in Paragraphs 41, 42, and 43 of the Complaint.

24.     The Secretary denies the allegations in Paragraphs 44, 45, and 46 of the Complaint.

25.     The Secretary is without sufficient knowledge or information to either admit or deny the

allegations in Paragraph 47 of the Complaint.

26.     With respect to Paragraph 48 of the Complaint, the Secretary asserts the referenced report

speaks for itself.

27.     The Secretary is without sufficient knowledge or information to either admit or deny the

allegations in Paragraph 49 of the Complaint.

                                       CAUSES OF ACTION




                                                      3
          Case 3:20-cv-00071-PDW-ARS Document 26 Filed 06/01/20 Page 4 of 5




Count I:          Denial of Procedural Due Process in Violation of the Fourteenth Amendment,
                  42 U.S.C. § 1983.

28.       With respect to Paragraph 50 of the Complaint, the Secretary reasserts Paragraphs 1 through

27 above.

29.       With respect to Paragraphs 51, 52, 53, 54, and 55 of the Complaint, the Secretary asserts the

referenced cases speak for themselves. The Secretary denies the deprivation of any of Plaintiffs’

rights.

30.       The Secretary denies the allegations in Paragraph 56 of the Complaint.

31.       With respect to Paragraphs 57 and 58 of the Complaint, the Secretary asserts the referenced

cases speak for themselves. The Secretary denies the deprivation of any of Plaintiffs’ rights.

32.       The Secretary denies the allegations in Paragraphs 59, 60, and 61 of the Complaint.

Count II:         Deprivation of the Fundamental Right to Vote in Violation of the First
                  Amendment and Fourteenth Amendments, 42 U.S.C. § 1983.

33.       With respect to Paragraph 62 of the Complaint, the Secretary reasserts Paragraphs 1 through

32 above.

34.        With respect to Paragraphs 63 and 64 of the Complaint, the Secretary asserts the reference

cases speak for themselves. The Secretary denies the deprivation of any of Plaintiffs’ rights.

35.       The Secretary denies the allegations in Paragraphs 65, 66, 67, 68, and 69 of the Complaint.

                     AFFIRMATIVE DEFENSES AND OTHER DEFENSES

1.        The Secretary affirmatively alleges the Complaint fails to state a claim upon which relief can

be granted.

2.        The Secretary affirmatively alleges the Plaintiffs lack standing.

3.        The Secretary affirmatively alleges the Complaint fails to allege any violation of Plaintiffs’

federal rights.




                                                     4
      Case 3:20-cv-00071-PDW-ARS Document 26 Filed 06/01/20 Page 5 of 5




4.      The Secretary affirmatively alleges the Plaintiffs cannot show that they have suffered any

constitutional violation.

5.      The Secretary affirmatively alleges the Plaintiffs’ claims are barred or limited by Plaintiffs’

own conduct.

6.      The Secretary affirmatively alleges the damages suffered or incurred by Plaintiffs, if any, were

not in the nature or to the extent alleged.

7.      The Secretary affirmatively alleges the Plaintiffs’ claims for injunctive relief should be

dismissed because Plaintiff cannot show that they will suffer any harm in the future.

8.      The Secretary asserts that he is immune from suit under the Eleventh Amendment to the

United States Constitution.

9.      The Secretary incorporates by reference all affirmative defenses in Rule 12 of the Federal

Rules of Civil Procedure.

        WHEREFORE, the Secretary respectfully requests that Plaintiffs’ Complaint be, in all

things, dismissed and that the Secretary be awarded costs, disbursements, and any other relief the

Court deems just and equitable.

        Dated this 1st day of June, 2020.
        State of North Dakota
        Wayne Stenehjem
        Attorney General

By:       /s/ Matthew A. Sagsveen                  By:     /s/ David R. Phillips
         Matthew A. Sagsveen                              David R. Phillips
         Solicitor General                                Assistant Attorney General
         State Bar ID No. 05613                           State Bar ID No. 06116
         Office of Attorney General                       Office of Attorney General
         500 North 9th Street                             500 North 9th Street
         Bismarck, ND 58501-4509                          Bismarck, ND 58501-4509
         Telephone (701) 328-3640                         Telephone (701) 328-3640
         Facsimile (701) 328-4300                         Facsimile (701) 328-4300
         Email masagsve@nd.gov                            Email drphillips@nd.gov

                                        Attorneys for Defendant.



                                                   5
